Citation Nr: 1337667	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  09-35 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel






INTRODUCTION

The Veteran served on active duty from May 1995 to May 1998, January 2003 to November 2003 and from June 2004 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for TBI with mixed tension headaches.  The Veteran filed a notice of disagreement with the initial 10 percent rating assigned, arguing in part that he should have a separate rating for migraine headaches.  In July 2012, the Board remanded for specific treatment records.  While the case was in remand status, the Appeals Management Center (AMC) issued a May 2013 rating decision, granting service connection separately for post-traumatic headaches.  The case was returned to the Board; however, the Board's order was not complied with, as the named records were not obtained.  Therefore, in June 2013, it was remanded again.  

The Board finds that the sole issue that has been perfected on appeal is entitlement to initial rating in excess of 10 percent for TBI.  The Veteran has consistently treated his headaches as separate and apart from his TBI residuals.  The Veteran's grant of service connection for post-traumatic headaches was accomplished during the course of this appeal, and was granted to the date of the initial claim for TBI.  The Veteran has not expressed disagreement with the May 2013 rating decision granting a noncompensable rating for headaches.  He has one year to do so. 

The Veteran requested a Board hearing in his September 2009 VA Form 9.  The hearing was scheduled in June 2012, and the Veteran was notified.  The Veteran failed to report for the hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear for the scheduled hearing, and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013). 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran originally reported that he received treatment from Brooke Army Medical Center for TBI; however, in a September 2008 statement, he clarified that he learned the records were located at Wilford Hall Medical Center (WHMC) in San Antonio, Texas.  The Veteran specifically noted that he received neuro/psych testing for two days.  An August 2008 Neuropsychological Report from Wilford Hall Medical Center has already been associated with the claims file.  It described thorough neurological testing of the Veteran for a period of two days.

Pursuant to the Board's previous two remand directives, the AMC attempted to obtain neuro/psych testing records from Lackland Air Force Base (AFB) where Wilford Hall Medical Center (WHMC) records are housed.  In response to the AMC inquiry, Lackland AFB, Neurology WHMC, forwarded an August 2005 treatment record to the VA.  This August 2005 record was also already included in the claims file.  Interestingly, the record specifically indicates under the procedure section that Psychometric Neuropsychological Testing Battery and Psychiatric Evaluation Comprehensive Examination had been completed.  The record of either of these tests was not included with this very brief August 2005 treatment record provided by Lackland AFB.  After a thorough review of the claims file, the Board finds the Psychometric Neuropsychological Testing dated on August 8, 2005 and August 9, 2005 is associated with the claims file.  It is entitled "Neuropsychological Report."  It is unclear whether this report encompasses the Comprehensive Psychiatric Evaluation noted in the August 2005 treatment record.  Furthermore, the Neuropsychological Report appears to focus on the Veteran's TBI.  Although the Beck Depression Inventory test, the Personality Assessment Inventory test and Global rating of performance were conducted.  The Veteran reported symptoms of PTSD but the examiner only noted Anxiety and Cognitive Disorder as Axis I diagnoses.  The examiner does not appear to have assessed whether the Veteran's symptoms of PTSD meet the criteria for a PTSD diagnosis.  

The Board finds that the Comprehensive Psychiatric Evaluation conducted at the time of the Neuro examination is relevant to the Veteran's claim and could include information pertinent to this claim.  See Moore v. Shinseki, 555 F3d 1369 (2009) (Veteran's service treatment records were relevant to Veteran's request for higher disability rating, and thus VA violated its duty to assist by failing to obtain records from Army hospital where Veteran was treated for psychiatric condition while on active duty, even though records pre-dated period for which veteran sought disability compensation).  The AMC must attempt to obtain these records.  As these records are federal records, the AMC should request a negative response if these records cannot be found.

Accordingly, the case is REMANDED for the following action:

1. Obtain August 8, 2005 and August 9, 2005 Psychiatric Comprehensive Examination possibly completed by Dr. Jan E. Kennedy from Lackland Air Force Base (Wilford Hall Medical Center).  Note that the August 8, 2005 and August 9, 2005 Neuropsychological Report has already been obtained.  Please ask if the Psychiatric Comprehensive Examination is included in the Neuropsychological Report.  A negative response is needed if document cannot be found.

As these records are considered federal records, efforts to obtain these records shall continue until the records are obtained unless VA concludes that the records sought do not exist or that further efforts to obtain the records would be futile.  38 U.S.C. S § 5103A(b)(3); 38 C.F.R. §3.159 (c)(2).  

2.  If the AMC is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain (b) briefly explain the efforts that it made to obtain those records, (c) describe any further action to be taken with respect to the claim, and (d) notify the Veteran that he is ultimately responsible for providing the evidence 38 USCA § 5103A (b (2); 38 C F R 
§ 3.159(e) (1).

3.  After completing the above action and any other development deemed necessary as a result of this remand,
readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

